Name: Commission Regulation (EEC) No 875/85 of 1 April 1985 on the supply of various consignments of cereals to the United Nations high commissioner for refugees (UNHCR) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 4. 85 Official Journal of the European Communities No L 95/ 15 COMMISSION REGULATION (EEC) No 875/85 of 1 April 1985 on the supply of various consignments of cereals to the United Nations High Commissioner for Refugees (UNHCR) as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (% as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 12 March 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies specified in the Annexes hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 April 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p . 1 . (3) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . (4 OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p . 1 . (8) OJ No L 192, 26. 7. 1980, p. 11 . O OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 95/16 Official Journal of the European Communities 2. 4. 85 ANNEX I 1 . Programme : 1985 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Sudan 4. Product to be mobilized : maize flour 5 . Total quantity : 5 000 tonnes (8 483 tonnes of cereals) 6 . Number of lots : two A : 2 500 tonnes B : 2 500 tonnes 7. Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (telex 41 1 475) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 EI) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SUDAN / FOR FREE DISTRIBUTION / PORT SUDAN' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 1 6 . Shipment period : A : 1 to 20 May 1985B : 21 May to 20 June 1985 1 7 . Security : 1 2 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Sudan, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels . 2. 4. 85 Official Journal of the European Communities No L 95/ 17 ANNEX Ha 1 . Programme : 1985 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 GenÃ ¨ve 10 , telex 27492) 3 . Place or country of destination : Sudan 4. Product to be mobilized : common wheat 5 . Total quantity : 4 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce, Fountain House, 2 Queens Walk, UK-Reading RGl 7QW Berkshire (telex 848302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SUDAN / FOR FREE DISTRIBUTION / PORT SUDAN' 1 1 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Port Sudan 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 19 April 1985 16 . Shipment period : 1 to 31 May 1985 17. Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination. 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Sudan, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 , rue de la Loi, B-1049 Brussels . No L 95/ 18 Official Journal of the European Communities 2. 4. 85 BILAG IIb ANHANG IIb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IIÃ ²  ANNEX IIb ANNEXE IIb  ALLEGA TO IIb  BIJLAGE IIb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 4 000 R. Hague &amp; Son Ford Airfield Ford Arundel Ford 2. 4. 85 Official Journal of the European Communities No L 95/ 19 ANNEX Ilia 1 . Programme : 1985 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Somalia 4. Product to be mobilized : common wheat 5 . Total quantity : 7 500 tonnes 6 . Number of lots : two  1:5 000 tonnes  II : 2 500 tonnes 7 . Intervention agency responsible for conducting the procedure : VIB, Burgemeester Kessenplein 3, NL-6431 KM Hoensbroek (telex 56396) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5% maximum) 10 . Packaging :  in new bags :  jute sacks of a minimum weight of 600 g, or  polypropylene sacks of a minimum weight of 1 20 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : I : 5 000 tonnes : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGA ­ DISHU' II : 2 500 tonnes : 'WHEAT / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mogadishu  Berbera 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 16. Shipment period : 1 to 31 May 1985 17. Security : 6 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2 . Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200, rue de la Loi , B-1049 Brussels . No L 95/20 Official Journal of the European Communities 2. 4. 85 BILAG Mb  ANHANG Mb  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III6  ANNEX Mb  ANNEXE Mb  ALLEGATO Mb  BIJLAGE Mb Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 935 CZAV BA Wulfaertstraat 3 Goes Goes 2018 Hoogland BV Botniaweg 6 Marrum Marrum 47 Algemeen Belang BA Nijverheidslaan 49-50 Musselkanaal Musselkanaal 2 2 500 Algemeen Belang BA Nijverheidslaan 49-50 Musselkanaal Musselkanaal 2. 4. 85 Official Journal of the European Communities No L 95/21 ANNEX IV 1 . Programme : 1985 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 Geneve 10, telex 27492) 3 . Place or country of destination : Somalia 4. Product to be mobilized : common wheat flour 5 . Total quantity : 3 500 tonnes (4 795 tonnes of cereals) , ».T , , , _ No 1 : 2 300 tonnes (Mogadishu)6 . Number of lots : two KT _ , ...  ;D ® 'No 2 : 1200 tonnes (Berbera) 7 . Intervention agency responsible for conducting the procedure : YDAGEP, 5 Acharnon, 108 Athens, telex 221 734/35/36 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : flour of fair and sound merchantable quality, free from abnormal smell and pests, which produces dough which does not stick during the mechanical kneading process ; the flour shall have the following characteristics :  moisture : 14% maximum (ICC Method No 110)  protein content : 10,5 % minimum (N x 6,25 in terms of dry matter) (ICC Method No 105)  Hagberg falling number of at least 180, including the preparation (agitation) time of 60 seconds (ICC Method No 107)  ash content : 0,62 % maximum, referred to dry matter (ICC Method No 104) 10 . Packaging :  in new bags  jute sacks lined with cotton sacks, of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g, or  polypropylene sacks of a minimum weight of 120 g  net weight of the bags : 50 kilograms  marking on the bags in letters at least 5 cm high : No 1 : 2 300 tonnes : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / MOGA ­ DISHU' No 2 : 1200 tonnes : 'WHEAT FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION / BERBERA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Mogadishu (2 300 tonnes) and Berbera (1200 tonnes) 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 No L 95/22 . Official Journal of the European Communities 2. 4. 85 16. Shipment period : 1 to 31 May 1985 17. Security ^ 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels. 2. 4. 85 Official Journal of the European Communities No L 95/23 ANNEX V 1 . Programme : 1985 2. Recipient : UNHCR (Attention Mr Jambor, Palais des Nations, CH-1211 GenÃ ¨ve 10, telex 27492) 3 . Place or country of destination : Somalia 4 . Product to be mobilized : maize flour 5. Total quantity : 5 500 tonnes (9 322 tonnes of cereals) 6. Number of lots : two Lot 1 : 1830 tonnes  Berbera / Lot 2 : 3 670 tonnes  Mogadishu 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestra 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : on the Community market 9 . Characteristics of the goods :  maize flour (11.01 E I) for human consumption, of sound merchantable quality, free of odour and pests  moisture content : maximum 1 3 %  acidity : 0,6 % maximum 10. Packaging :  in new bags  jute sacks of a minimum weight of 600 g, or  polypropylene of a minimum weight of 120 g  net weight on the bags : 50 kilograms  marking of the bags in letters at least 5 cm high : Lot 1 : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION BERBERA' Lot 2 : 'MAIZE FLOUR / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO UNHCR PROGRAMME OF ASSISTANCE IN SOMALIA / FOR FREE DISTRIBUTION MOGA ­ DISHU' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Lot 1 : Berbera / Lot 2 : Mogadishu 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : at 12 noon on 16 April 1985 16. Shipment period : 1 to 31 May 1985 17. Security : 12 ECU per tonne Notes : 1 . The successful tenderer shall forward, through the intermediary of the intervention agency, to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. 3 . The successful tenderer . shall send a copy of the shipping documents to the following address : Commission Delegation in Somalia, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels.